



COURT OF APPEAL FOR ONTARIO

CITATION: McColeman v. French, 2015 ONCA 890

DATE: 20151215

DOCKET: C60475

Weiler, Pardu and Benotto JJ.A.

BETWEEN

Michael Allan McColeman

Applicant (Respondent)

and

Julie Michelle French

Respondent (Appellant)

Julie Michelle French, acting in person

Robert K. Bickle, for the respondent, Michael Allan
    McColeman

Inga Rinne, for the respondent, the Office of the
    Childrens Lawyer

Heard: December 9, 2015

On appeal from the order of Justice J.R. Belleghem of the
    Superior Court of Justice, dated September 3, 2014.

ENDORSEMENT

[1]

The parties separated in 2010, after thirteen years of marriage. They
    have two sons: Christopher will be 18 in two months; Cameron will soon be 15.

[2]

Within six months of the separation, the parties were well into
    litigation. The case management judge requested the involvement of the Office
    of the Childrens Lawyer (the OCL) and the children have been represented
    since.

[3]

The parties went to trial in June 2014. The mother did not testify. She
    was self-represented at trial and remains so on appeal.

[4]

The trial judge made decisions on custody, child and spousal support and
    equalization. The mother appeals all issues  although in oral submissions, she
    focused on custody. She also alleges bias on the part of the trial judge.

[5]

The respondent cross-appeals alleging that the trial judge erred in
    reducing the appellants child support obligations to reflect her access costs.

Custody

[6]

The children have lived at different times with each parent. At the time
    of trial, the children were living with the respondent.

[7]

The trial judge ordered that this
status quo
continue, granting
    sole custody to the respondent and access to the appellant, at the discretion
    of the children. The OCL, appointed to represent the children, supported the
    decision made by the trial judge.

[8]

The appellant alleges incompetence on the part of the professionals
    involved with the children. She also alleges that the trial judge should have
    required the children to testify.

[9]

We see no reason to interfere with the trial judges determination on
    any of the issues raised by the appellant. The following issues are addressed
    specifically.

[10]

First,
    the trial judge made no error in the exercise of his discretion. He carefully
    reviewed the relevant factors in connection with the best interests of the
    children. He preferred the evidence of the professionals and emphasized the
    importance of the status quo. He found that the respondent had provided the
    children with a stable home environment.

[11]

The
    trial judge appropriately considered the parties past conduct, the love and
    affection between the children and the parents, the views and preferences of
    the children, the parents abilities to provide guidance and care, the parents
    plans of care, and the parents abilities to act as parents.

[12]

Second,
    the children are now of an age when the appropriateness of an order for custody
    is questionable. Christopher will be an adult soon. Cameron is well into his teens.

[13]

The
    trial judge did not err in principle in exercising his discretion to obtain the
    evidence of the childrens views and preferences through the testimony of other
    witnesses and the representations of the OCL, as opposed to requiring them to
    testify. The reasons for his choice were articulated in his reasons and took
    into consideration the wishes of the children.

Financial Matters

[14]

We
    would not give effect to the appellants submissions respecting financial
    matters

[15]

The
    appellant now seeks an equalization payment, despite her calling no evidence at
    trial and despite her post-separation bankruptcy. Any right of action would
    have vested in the trustee in bankruptcy.

[16]

The
    trial judge did not award the appellant spousal support because he was
    satisfied that the parties had achieved self-sufficiency at the time of trial. Her
    request for retroactive spousal support was dismissed because he had
    insufficient evidence to determine the issue and we see no reason to interfere
    with that decision.

[17]

To
    the extent that retroactive child support was appropriate for the appellant, it
    was offset when the trial judge expunged the appellants arrears of child
    support.

Allegations of Bias

[18]

The
    appellant alleges that the trial judge was biased or appeared to be biased because
    the respondents mother worked in the courthouse where the trial took place. We
    note that, for the duration of the trial, the mother was moved to another court
    location.

[19]

There
    is a strong presumption of judicial impartiality and a heavy burden on a party
    who seeks to rebut this presumption. The long-standing test is this: what would
    an informed person, viewing the matter realistically and practically  and
    having thought the matter through  conclude: see
Marchand (Litigation
    guardian of) v. Public General Hospital Society of Chatham
(2000), 51 O.R.
    (3d) 97 (C.A.), at para. 131.

[20]

This
    two-fold objective test is based on reasonableness: the person considering the
    alleged bias must be reasonable and the apprehension of bias itself must also
    be reasonable. The reasonable person must be informed and know the relevant
    circumstances, including the traditions of integrity and impartiality on which
    the judicial system is based. A mere suspicion is not enough.

[21]

This
    stringent test for a party alleging apprehension of bias is grounded in the
    need to preserve the integrity of the judicial system. It also recognizes the
    need to maintain public confidence in the judicial system. The analysis
    contemplates a hypothetical observer who is informed of all the facts. It does
    not depend upon the views or conclusions of the litigant.

[22]

The
    appellant does not meet this test. There is no evidence of bias  actual or
    reasonably apprehended. On the contrary, the evidence and the reasons disclose
    a concerted attempt by the trial judge to be scrupulously fair in his dealings
    with the appellant.

Cross-Appeal

[23]

The
    respondent claims by way of cross-appeal that the trial judge erred in reducing
    the appellants ongoing child support obligations by $350 per month to reflect
    the costs of her access visits. At the time of trial she lived near Barrie and
    the children lived in Centre Wellington. No evidence was led with respect to
    access costs.

[24]

We
    agree that the trial judge erred in making this reduction. Subject to the
    comments below, we allow the cross-appeal.

[25]

There
    was, however, another mistake with respect to the calculation of child support.
    It appears to have been a typographical mistake.

[26]

The
    evidence was that the appellants income (Respondent on the cross-appeal) was
    $51,000. The trial judges reasons indicate $57,000. This latter amount was the
    basis upon which he performed the table calculation under the Child Support
    Guidelines. The table calculation of $855 per month was consequently awarded. However,
    the table amount on the basis of an income of $51,000 is $765 per month, which
    is the correct amount.

[27]

After
    removal of the $350 monthly deductions for access costs and after correction of
    the table amount to reflect the mothers income at the time of trial, the
    respondent would be owed an additional $4,680. The retroactive amount arises
    because this court has changed the order made. It does not arise because the
    appellant did not meet her existing obligations. This distinction is made in
D.B.S.
    v. S.R.G.
, 2006 SCC 37, [2006] 2 S.C.R. 231. On this basis, we are
    satisfied that there should be no retroactive adjustment and the appellant is
    not required to pay this amount.

[28]

In
    addition, we are satisfied, based on all the circumstances, including the fresh
    evidence that requiring the appellant to make a retroactive payment would
    operate as a hardship on her. Accordingly, the child support will be $765 per
    month on a go-forward basis commencing on January 1, 2016.

[29]

Finally,
    we mention the method by which we were advised of the typographical error. Counsel
    for the respondent brought it to our attention during his submissions on the
    cross-appeal. But for respondents counsel  we would not have appreciated this
    inadvertent error. Mr. Bickle acted in the best tradition of the bar and as an
    officer of the court. We commend him and we are grateful.

Disposition

[30]

For
    these reasons, the appeal is dismissed and the cross-appeal is allowed. Accordingly,
    the order below is amended to provide that the respondent is entitled to child
    support of $765 per month commencing January 1, 2016.

[31]

Costs
    are payable by the appellant to the respondent in the amount of $10,000,
    inclusive of disbursements and applicable taxes. There will be no costs to the OCL.

Karen
    M. Weiler J.A.

G.
    Pardu J.A.

M.L.
    Benotto J.A.


